UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1859


In Re:   MARVIN HAROLD WITHERSPOON,

                Petitioner.




                On Petition for Writ of Mandamus.
 (5:04-cr-00005-RLV-DCK-1; 5:07-cv-00021-RLV; 5:10-cv-00076-RLV)


Submitted:   November 19, 2012              Decided:   November 28, 2012


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Marvin Harold Witherspoon, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Marvin    Harold     Witherspoon     petitions      for    a    writ    of

mandamus, alleging the district court has unduly delayed acting

on his motion for relief under Fed. R. Civ. P. 60(b) and his

request to supplement his motion under 28 U.S.C.A. § 2255 (West

Supp. 2012).          He seeks an order from this court directing the

district      court    to   act   on   the     motions.     Our   review       of    the

district court’s docket reveals that the district court entered

an order on August 16, 2012 that resolves the pending motions in

this closed case.           Accordingly, because the district court has

recently addressed Witherspoon’s motions, we deny the mandamus

petition as moot.           We dispense with oral argument because the

facts   and    legal    contentions       are   adequately   presented         in    the

materials     before     this     court   and    argument   would       not   aid    the

decisional process.

                                                                  PETITION DENIED




                                           2